Citation Nr: 0935255	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-28 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who appears to have served on 
active duty from October 1992 to September 1996, from May 
2002 to May 2003, and from December 2003 to January 2005.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for lumbosacral spine, 
right knee, left great toe, and gastroesophageal disorders, 
and assigned 10, 10, 10, and 0 percent ratings, respectively, 
effective May 5, 2003.  A December 2007 supplemental 
statement of the case (SSOC) increased the rating assigned 
for gastroesophageal disorder to 10 percent disabling, 
effective May, 5, 2003.  An April 2008 Board decision denied 
increased rating for lumbar spine, right knee, and left great 
toe disorders.  The only matter remaining before the Board is 
as stated on the previous page.  

During the course of the appeal, the Veteran's claims file 
has been transferred to the jurisdiction of the Oakland RO.


FINDINGS OF FACT

The Veteran's gastroesophageal disorder is manifested by no 
more than right upper quadrant pain and persistent belching.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent evaluation 
a gastroesophageal disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7399-7346 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2003 letter (prior to the adjudication on appeal), 
VA notified the Veteran of (1) of the information and medical 
or lay evidence required to substantiate the claim, (2) of 
which information and evidence, if any, that the he is to 
provide to VA, and (3) of which information and evidence, if 
any, VA will attempt to obtain on behalf of the Veteran. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran's initial rating claim for gastroesophageal 
disorder is a "downstream" element of the RO's grant of 
service connection in the currently appealed rating decision 
issued in September 2003.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the September 2003 rating decision 
was fully favorable to the Veteran, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the United States Court of Appeals for 
Veterans Claims (Veterans Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Regardless, a December 2006 letter discussed 
the manner in which VA determined disability ratings and 
effective dates.  The claim was subsequently readjudicated by 
December 2007 and May 2009 supplemental statements of the 
case.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for gastroesophageal disorder 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable.  With respect to the timing of the notice, the 
Board points out that the Veterans Court held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the July 2003 notice letter was provided prior to 
September 2003 rating decision that initially granted service 
connection for gastroesophageal disorder; thus, this notice 
was timely.  There has been no prejudice to the appellant and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to respond to VA notice and 
submit additional evidence.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file; the Veteran does not contend otherwise.  The Board 
notes that on July 2007 VA examination, the examiner 
indicated that the Veteran's gastroesophageal reflux disease 
abnormalities would be reevaluated by an upper GI.  IN April 
2008, the Board remanded the claim, in part, to obtain the 
indicated upper GI series.  The RO obtained all available VA 
records and noted that there were no records of an upper GI 
series in relation to the July 2007 VA examination.  The 
Veteran also has been provided with VA examinations which 
address the nature and severity of his service-connected 
gastroesophageal disorder.  Consequently, the Board finds 
that VA's duty to assist the Veteran has been met.  He is not 
prejudiced by the Board's proceeding with appellate review.
II.  Factual Background, Criteria, & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007) (staged ratings may be assigned 
during the appeal of any increased rating claim).  Here, the 
Board finds that the Veteran's disability has not 
significantly changed during the appeal period and a uniform 
rating is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's disability is rated under the criteria of 38 
C.F.R. § 4.114, Diagnostic Code 7399-7307 (2008).  The 
Veteran's specific disability is not listed in the Rating 
Schedule, and the RO assigned Diagnostic Code 7399 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.114, 
Diagnostic Code 7346, Hernia hiatal.  

Diagnostic Code 7346 provides a 10 percent evaluation when 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. 38 
C.F.R. § 4.114, Diagnostic Code 7346.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Here, on July 2003 VA examination, the Veteran had complaints 
of numbness, with no heartburn, gas, or indigestion.  Bowel 
habits were not reported as abnormal.  Physical examination 
revealed slight upper quadrant guard without rebound.  Liver 
and spleen were not palpable.  There were no femoral nodes.  
The assessment was moderate symptoms of reflux esophagitis, 
currently untreated; minimal disability.  

Treatment records from Central California Health Care System 
dated from 2005 to 2008 included an August 2005 record that 
noted that the Veteran denied nausea, vomiting, abdominal 
discomfort, melena, hematochezia, dysuria, and flank pain.  A 
December 2005 treatment record noted that the Veteran 
continued to have pain and numbness in the right abdomen.  

On July 2007 VA examination, the Veteran reported mid to 
right upper quadrant pain.  He did not have any specific 
dietary changes.  There was no vomiting or nausea.  A review 
of systems revealed no dysphagia, no pyrosis, no substernal 
or arm pain, no hematemesis or melena, no reflux symptoms 
that caused regurgitation of food contents, no nausea, no 
recent hospitalizations, no esophageal trauma, no history of 
neoplasms, he had not lost any significant weight and 
remained obese, and there were no signs of anemia or 
metabolic abnormalities.  Physical examination revealed that 
there was no evidence of obvious tenderness or liver 
engorgement in the right upper quadrant.  No spleen was 
palpable and bowel sounds were normoactive.  After physical 
examination and clinical testing, the diagnosis included 
gastroesophageal reflex disease and obesity.  The examiner 
opined that the Veteran's right upper quadrant abdominal pain 
was related to capsular swelling due to steatosis due to 
obesity and possibly influenced by heavy alcohol intake in 
the past.  He had no evidence of hepatobiliary abnormalities 
and needed no further imaging studies.  

On February 2009 VA examination, it was noted that the claims 
file was reviewed.  A history of the Veteran heavily drinking 
prior to 2001 was noted.  Sine then, he would only 
occasionally drink alcohol.  Physical examination revealed no 
obvious liver enlargement or tenderness of abdomen.  Stria of 
the belly was noted.  Bowel sounds were normoactive.  The 
diagnosis was gastroesophageal reflux disease currently 
untreated, helicobacter pylori antibody test negative, still 
with symptoms of upper abdominal pain, prominent belching.  
The examiner commented that the Veteran had no current 
dysphagia for solids or liquids.  He had no pyrosis, or 
epigastric pain, but he did have mid abdominal and right 
upper quadrant pain.  He did not have hematemesis or melena.  
He did not complain of vomiting or nausea.  He had not been 
hospitalized and never had surgery for gastroesophageal 
reflux disease.  He was not known to have esophageal trauma.  
There were no conditions that conflicted with employment or 
activities of daily life.  No neoplasms were found.  He was 
overnourished and gained weight.  There was no evidence of 
anemia.  The examiner suggested that an upper GI radiograph 
would show whether the Veteran had ongoing reflux and routine 
laboratories could test the Veteran's thyroid function.  
There is no indication that such tests were performed.  

After reviewing multiple VA records and VA examination 
reports, the Board finds that the evidence does not show 
persistently recurrent epigastric distress necessary to grant 
a higher (30 percent) evaluation under Code 7346.  The 
Veteran's gastroesophageal disorder has been manifested by no 
more than right upper quadrant pain and prominent belching.  
A rating in excess of 10 percent for gastroesophageal 
disorder is not warranted at any point throughout the appeal 
period.  Even, assuming arguendo, that an upper GI radiograph 
around the time of the February 2009 VA examination showed 
ongoing reflux that finding combined with the other reported 
symptoms of right upper quadrant pain and prominent belching 
would still not give rise to a higher rating.  Neither the 
Veteran, nor the VA physicians, have described persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health to 
warrant the 30 percent evaluation.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  There has been no showing of 
considerable impairment of health.  In fact, at the latest VA 
examination, the examiner commented that there were no 
conditions that conflicted with employment or activities of 
daily life.  There was no evidence of anemia and no signs of 
significant weight loss or malnutrition, in fact the examiner 
found that the Veteran was overnourished and gained weight.  
There is a preponderance of the evidence against this claim 
and it must be denied.

The Board has also considered whether the Veteran would be 
entitled to a higher evaluation under any other potentially 
applicable rating criteria and finds that there is no other 
Diagnostic Code which would warrant a higher evaluation. 

Additionally, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Indeed, at 
both July 2007 and February 2009 VA examinations it was noted 
that there was no history of hospitalizations.  Furthermore, 
on the February 2009 VA examination, the examiner indicated 
that there were no gastroesophageal conditions that 
conflicted with employment.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

A rating in excess of 10 percent for a gastroesophageal 
disorder is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


